Citation Nr: 1757568	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain), and, if so whether service connection is warranted.

2.  Entitlement to service connection for right hip arthritis claimed as right hip condition, to include as secondary to lumbar back sprain with residual spondylosis (previously claimed as low back pain).

3.  Entitlement to compensation under 38 U.S.C. § 1151 for Hepatitis B. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The issues of entitlement to service connection for right hip condition, to include as secondary to lumbar back sprain, entitlement to compensation under 38 U.S.C. §  1151 for Hepatitis B, and the reopened claim for entitlement to service connection for lumbar back sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final January 1993 rating decision, the RO denied service connection for low back pain. 

2.  Evidence added to the record since the final January 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain).


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service connection for low back pain is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain).  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a). 
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.   §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  It further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's original claim for entitlement to service connection for low back pain was denied in a January 1993 rating decision.  At such time, the RO considered the Veteran's service treatment records and a December 1992 VA examination.  In this regard, the RO noted that the Veteran's service treatment records reflected that the earliest reference to low back pain was in September 1991 where the impression was mechanical low back pain and the Veteran was placed on a profile.  In October 1991, the Veteran again complained of low back pain and upon examination some tenderness to palpation was revealed, but the only diagnosis was low back pain.  The RO noted that the Veteran's low back was shown to be normal at his separation examination.  Based on such evidence, the RO denied the Veteran's claim as they determined that no back disability was shown at the time of the Veteran's separation from service nor on VA examination.  Furthermore while the Veteran had some acute low back pain during service, no diagnosis of a chronic low back disability had been made. 

In January 1993, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for low back pain was received until April 2011, when VA received his application to reopen such claim..  Therefore, the January 1993 rating decision is final.  38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as there is no indication that evidence pertaining to the Veteran's claim for service connection for low back pain was received prior to the expiration of the appeal period stemming from the January 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board has also considered the applicability of 38 C.F.R. § 3.156 (c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  In the present case, no such records were associated with the claims file after the issuance of the January 1993 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156 (c) are inapplicable in the instant case. 

Relevant evidence received since the January 1993 rating decision includes VA treatment records, the transcript from the July 2017 Board hearing, and VA examinations dated May 2013 and November 2015.  As relevant to the Veteran's application to reopen his claim and the bases of the prior final denial, he testified at the July 2017 hearing that his back pain continued since his time in service and that he was diagnosed with lumbar back sprain with residual spondylosis.  The May 2013 VA examiner diagnosed lumbar back sprain with residual spondylosis.  The November 2015 VA examiner diagnosed degenerative arthritis of the spine and radiculopathy of the lumbar spine.  Both examiners determined that the Veteran's lumbar spine conditions were less likely than not related to his active duty service.  However, neither provided an adequate rationale to support their conclusions. 

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides new diagnoses of chronic low back disabilities which the Veteran alleges are the result of his active duty service.  Furthermore, the examiner's rationale for their negative nexus opinions are inadequate and therefore a possible link exists between the Veteran's current back disability and his military service.  As the claim for service connection for low back pain was previously denied based on no current disability and nexus and the newly received evidence relates to these elements, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain) is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain)is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims for service connection for lumbar back sprain with residual spondylosis (previously claimed as low back pain) and for right hip arthritis claimed as right hip condition, to include as secondary to lumbar back sprain with residual spondylosis, the Board finds that remand is necessary for the Veteran to undergo further VA examination with respect to the etiology of such disorders.  In this regard, the Veteran contends that he was injured while in the service when he fell while executing a parachute jump and landed on his right hip, injuring his hip and back; he then further injured his back after a lifting accident.  Furthermore, the Veteran contends that his hip condition was either caused by the injuries he sustained while in the service or was caused by his lumbar spine condition.  The Board notes that the Veteran underwent examinations in May 2013 and November 2015.  The examiners found that the Veteran's claimed conditions were less likely than not incurred in, caused or aggravated by any injury or incident during his active duty service.  However, the Board finds that the rationales that the examiner's provided were inadequate.  The examiner's conclusions were not supported by well-reasoned, medical rationales and therefore are not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, on remand adequate opinions should be obtained.

With respect to the Veteran's 38 U.S.C. § 1151 claim for Hepatitis B, the Veteran contends that, due to a blood draw, colonoscopy and endoscopy conducted at a VA facility in August 2008, he contracted Hepatitis B. 

An additional disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C. § 1151 (a). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361 (c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2). 

In the instant case, there is some medical evidence indicating that the Veteran was diagnosed with Hepatitis B after he underwent treatment, specifically a blood draw, colonoscopy and endoscopy, at a VA facility in August 2008.  There is also medical evidence of VA patient consent and performance of such procedures.  Therefore, a medical opinion to determine whether the Veteran incurred an additional disability, Hepatitis B, as a result of such procedures is necessary.  If the Veteran did incur an additional disability after VA care, an opinion is necessary on whether that disability was caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability as carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care or medical or surgical treatment or was a result of an event not reasonably foreseeable.

Finally, due to the amount of time which will pass while on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Also, obtain a copy of the Veteran's consent forms for blood draw, colonoscopy, and endoscopy performed at VA. 

For private treatment records, if he provides the necessary release(s), make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R.         § 3.159 (e).

2.  After all outstanding records have been associated with the record, forward the claims file and a copy of this Remand to an appropriate VA examiner for an opinion as to the etiology of the Veteran's low back disability.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran's back is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disorder had its onset during, or is otherwise related to his military service, to include noted back symptoms found in his service treatment records, as well as the Veteran's reports of two injuries one after a parachute jump and the other a lifting injury.  In offering such opinions, the examiner should consider the Veteran's consistent statements of back pain since service. 

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) the arthritis of the back manifested within one year after his service discharge in October 1992, and, if so, describe the manifestations.

The examiner must consider all evidence of record, including lay statements and medical records.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.

3.  The RO should then forward the claims file and a copy of this Remand to an appropriate VA examiner for an opinion as to the etiology of the Veteran's right hip disability.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran's hip is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability had its onset during, or is otherwise related to his military service, to include the Veteran's reported injuries after a parachute jump and a lifting injury.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) the arthritis of the right hip manifested within one year after his service discharge in October 1992, and, if so, describe the manifestations.

(C)  If neither (A) or (B), whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip disability was caused OR aggravated by (i.e., permanently increased in severity) his low back disability.

The examiner must consider all evidence of record, including lay statements and medical records.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.

4.  Finally schedule the Veteran for VA examination of his Hepatitis B by an appropriate examiner.  The record, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

(A)  Did the Veteran incur an additional disability as a result of his colonoscopy, endoscopy and/or blood draw conducted in August 2008, to include Hepatitis B? 

(B)  If so, was any additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable? 
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


